Broyles, C. J.
1. It has been repeatedly held by tlie Supreme Court and by this court that a special ground of a motion for a new trial must be complete and understandable within itself, or it will not be con sidered by the reviewing court. Under this ruling the 1st and 3d grounds of the amendment to the motion for a new trial cannot be considered.
2. The excerpts from the charge of the court upon the law of an assault with intent to murder, complained of in the 9th and 10th grounds of the amendment to the motion for a new trial, when considered in connection with the entire charge, are not erroneous for any reason assigned.
3. As conceded in the brief of counsel for the plaintiff in error, the remaining special assignments of error are concluded against the defendant by the rulings in Phillips v. State, 28 Ga. App. 100 (110 S. E. 639), a companion case to this one.
4. The verdict was authorized by the evidence, and the court did not err in overruling the motion for a new trial.

Judgment affirmed.

Luke and Bloodworth, JJ., concur.
Indictment for assault with intent to murder; from Haralson superior court — Judge Irwin. April 5, 1922.
Griffith & Matthews, for plaintiff in error.
J. R. Hutcheson, solicitor-general, contra.